DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites: “receiving, by one or more processors, a page fault, wherein the page fault is based on the data stored on the appropriate memory device being called by the requesting application not being currently mapped by a memory management unit (MMU) into a virtual address space of the requesting application”.  No support is found for an application 
Claim 1 substantially recites: “the user space requested memory buffer attributes describe latency, bandwidth, power consumption, density, and persistence of the memory buffer as required for the various processes; . . . wherein the virtual memory representation describes various types of memories used by a system, . . . and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the user space requested memory buffer attributes; creating, by one or more processors, a standing memory policy based on the user requested memory buffer attributes; wherein the standing memory policy is a set of rules that identify what type of memory is to be used with the requesting application, wherein the standing memory policy defines the latency, bandwidth, power consumption, density, and persistence of the memory buffer used by the requesting application, and wherein the standing memory policy identifies the memory chip that supports the memory buffer; storing, by one or more processors, data on an appropriate memory device based on the standing memory policy”. “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”  MPEP § 2173.05(g).  The claim language encompasses all ways of storing data according to the user indicated memory there is no single example of an actual “standing memory policy” or explanation of how one would be created or any metric to determine when one would be appropriate.  Paragraph 0046 lists memory attributes which may be used in the creation of the policy and the application discusses using weights once in paragraph 0066.  It is submitted that fails to support a single complete policy.  
Claims 9 and 18 substantially recite: "wherein the virtual memory representation describes various types of memories used by a system; creating a standing memory policy based on the user requested memory buffer attributes wherein the standing memory policy identifies a type of memory that is used with a certain type of application; storing data on an appropriate memory device used by the system based on the standing memory policy, wherein the appropriate memory device is a memory device that is used with the certain type of application;". "Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712,714,218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197." MPEP § 2173.05(g). The claim language encompasses all ways of storing data according to user indicated memory attributes. This reason alone is sufficient to show a lack of written description for the scope encompassed by the language above. Also, there is no single example of an actual "standing memory policy" 
Claims 2 and 10 substantially recite: “The method of claim 1, wherein the user space requested memory buffer attributes are needed by a particular task type.”  The only example of a “task type” (or need of a task type) found in the specification is “storing photos”.  The species of storing photos fails to show support for the genus of all memory buffer attributes needed by a given task.  No specific buffer attribute needed by any particular task type is found in the specification.  As with the language claim 1, the this language appears to be merely results oriented, claiming using the type of memory “needed” by a particular task. For MPEP guidance on results oriented claim language, see MPEP § 2173.05(g) cited in the rejection of claim 1 above.  
Claims 5 and 13 substantially recite: “The method of claim 1, further comprising: creating, by one or more processors, an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs sets of two types of memories that satisfy the memory buffer attributes needed for various processes.”  The only description in the original specification for creating “buddy table pairs sets of two types of memories that satisfy the memory buffer attributes needed for various processes” is assigning DDR5 and PCM when speed and stability are required.  “An original claim may lack written description support when . . . or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163(II)(A)(3)(a)(ii).  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).” MPEP § 2163.05.  “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”  MPEP § 2173.05(g). 
Claims 6 and 14 substantially recite: “The method of claim 1, further comprising: creating, by one or more processors, a weighted graph of the various types of memories used by the system, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system, and wherein at least two of the various types of memories have selecting, by one or more processors, a highest weighted memory from the weighted graph as the appropriate memory device.”  “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”  MPEP § 2173.05(g).  The language above encompasses all ways of combining memory types for a desired combination of attributes.  This reason is sufficient alone to support a rejection under this section.  However, this language is also unsupported because it is to a broad genus (all weighted memory attribute combinations for a desired overall attribute) but only a narrow species is found in the original specification: “For example, if the persistence attribute is very important, then the value of the requested persistence level is weighted heavily (e.g., the weighting value is 100). However, if the power consumption level is not important, then the value of the requested power consumption level is weighted lower (e.g., the weighting value is only 20). Thus, when all weighted attribute values are summed (block 806) to reach a total attribute value, the power consumption level does not impact on the decision to select a certain memory device. For example, assume that the value of the persistence attribute is 70 (according to some predefined scale) and the weight for the persistence value is 100. As such, the weighted value of the persistence attribute is 70x100=7,000. Assume also that the value of the power a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163(II)(A)(3)(a)(ii).  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland 
Claims 7-8 and 15-16 are rejected for substantially the same reasons given in the rejections to claims 6 and 14 above.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
All independent claims substantially recite: “the user requested memory buffer attributes describe latency, bandwidth, power consumption, density, and persistence of a memory buffer as required for the various processes; . . . creating, by one or more processors, a standing memory policy based on the user requested memory buffer attributes wherein the standing memory policy is a set of rules that identify what type of memory is to be used with the requesting application
(A) The breadth of the claims; (The claims include any memory policy which could be created based on the listed attributes.  This factor tends to indicate a large amount of experimentation.)
(B) The nature of the invention; (The invention is to a method of managing computer memory.  This factor does not appear to count either way.)
(C) The state of the prior art; (The prior art does not appear to contain any specific single policy based on the recited attributes.  This factor, especially together with factor A, tends to show a large amount of experimentation.)
(D) The level of one of ordinary skill; (Fairly highly trained engineer.) 
(E) The level of predictability in the art; (The predictability in computer methods is generally predictable, but the creation of an unknown policy would not be predictable.)
(F) The amount of direction provided by the inventor; (None.  This alone, and especially together with factors A and C is sufficient to show lack of enablement.)
(G) The existence of working examples; and (None.)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Very high.  The person of ordinary skill in the art would have to come up with their own memory policy/rules based on the recited attributes in order to practice the recited claims.)
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “storing, by one or more processors, data on an appropriate memory device . . . based on the standing memory policy”.  Whether or not a device is “appropriate” in this context is subjective because there is no objective metric which can be used to determine whether the storage device is appropriate.  See MPEP § 2173.05(b).
Claim 1 recites: “user space requested memory buffer attributes that from a requesting application, wherein the user space requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application”.  “User space” generally refers to the region of memory accessible to application (in contrast to kernel memory).  It is not clear if the language “user space requested” limits to attributes to be allocated into the user space, or if “user space requested” limits to a request stored in and retrieved from the user space (e.g. a parameter stored in user space by an application).   
Claims 2 and 10 substantially recite: “Claim 2. The method of claim 1, wherein the user space requested memory buffer attributes are needed by a particular task type.”  The scope of a “buffer attribute . . . needed by a particular task type” is unclear because whether or not a “buffer attribute” is “needed” by a “task type” is subjective.  See MPEP §2173.05b.  Note that 
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger (US 2014/0156959), Rosenthal (US 5,127,098), Nachimuthu (US 2018/0188989, filed December 2016, different assignee), and Dong (US 2015/0332750).
Claim 1. A method comprising: 
receiving, by one or more processors, user space requested memory buffer attributes from a requesting application, wherein the user space requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the user space requested buffer memory attributes describe latency, bandwidth, power consumption, density, and persistence of a memory buffer as required or various processes, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; (Heidelberger teaches: “For example, an application may have a plurality of threads[.]”  Heidelberger paragraph 0003.  “Thus, because the queue's data and metadata is stored in memory, a user is able to create and configure many queues of arbitrary sizes, up to the limits of memory capacity. The user(s) configuring and utilizing the queue and metadata may be any suitable user of a queue in memory, including but not limited to a software application and a thread.” Heidelberger paragraph 0008.  “The configuring comprises defining, in metadata, an array start location in the memory for the array-based queue, defining, in the metadata, an array size for the array-based queue, defining, in the metadata, a queue top for the array-based queue and defining, in the metadata, a queue bottom for the array-based queue.” Heidelberger Abstract. “A concurrent data structure, such as a concurrent queue, may be used concurrently by multiple users (e.g., threads).”  Heidelberger paragraph 0003. “FIG. 2 is a flow chart of an exemplary method and system for operating a memory system, such as the memory system shown in FIG. 1. In embodiments, the steps may be served or performed by a controller, such as a memory controller, higher level cache and/or processor(s). . . . The queue parameters in metadata are received from a user. In an embodiment, the metadata parameters include an array start location, an array size, a queue top and a queue bottom. In embodiments, a position of the queue in memory is defined by the array start location and array size, and the queue top and bottom information changes as values are pushed to and popped from the queue top and bottom. In embodiments, the configuration block 202 is performed once by the application to initially configure the queue and its metadata.”  Heidelberger paragraph 0016.  “In embodiments, it is desirable to have processing capabilities within an active buffered memory device to reduce memory latency and energy consumption that would be experienced when the memory is being accessed by a processor residing in a separate chip. Instead of bringing data from memory to the separate processing chip through lower bandwidth communication paths, performing what are often quite simple calculations on the data, and then transferring the processed data back to memory, the system's main processor configures the processing elements within the active buffered memory device, and then instructs them to carry out the data processing tasks. This may be achieved by sending one or more commands from the main processor to the device. In this scenario, the movement of data between the main processor and memory is greatly reduced, both in the distance it has to travel from the memory chips to the processor chip, and in the number of levels of cache that it has to traverse through the memory hierarchy.”  Heidelberger paragraph 0036.
Heidelberger does not expressly teach a policy based on the above recited memory attributes.  
Nachimuthu teaches: “From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically. In addition, the different types of memory may further be configured and utilized in different modes which further contribute to the performance disparity. For example, the DDR4 DIMMs 306-0-306-2 in socket S1 302-1 serve as mirrored memory while the DDR4 DIMMs 310-0-310-2 in socket 302-2 do not. Meanwhile, the 3D-Xpoint.TM. memory DIMMs 308-0, 308-1, 312-0, and 312-1 in both sockets are designated as memory side cached memory as well as app-direct memory, while being partitioned as half volatile memory and half persistent memory. Thus, from FIG. 3, it is easy to see memory resources in a compute node can increase in complexity very quickly.” Nachimuthu paragraph 0026.  “For example, with respect to memory resources, the possible memory configurations may be based on memory type (e.g., volatile, persistent), memory capacity (e.g., size), memory performance (e.g., speed, bandwidth, latency), special mode/functionality (e.g., mirrored memory, interleaved memory, DRAM cache). In addition to memory resources, according to an embodiment, the node manager may also generate possible configurations of other resources. For example, the node manager may generate difference configurations for or based on storage resources (e.g., storage capacity, storage performance), core resources (e.g., core count, core speed), networking resources (e.g., network type, network speed), I/O resources (e.g., bus type, bus speed), additional computing resources (e.g., GPU, FPGA) and any other suitable resources that may be requested by the user.”  Nachimuthu paragraph 0029.  “At 902, the configuration manager receives a request to select one or more nodes based on a set of performance requirements. In one embodiment, the request is from a user or a software program operated by the user. According to an embodiment, the set of performance requirements may include memory type, memory capacity, memory performance, memory mode, storage capacity, storage performance, core count, core speed, network performance, I/O performance, GPU performance, FPGA performance, and any other suitable performance characteristics desired in a node or system of nodes to perform a particular workload.  At 904, the configuration manager receives from each of the nodes in the rack system a list of possible resource configurations and the performance estimates associated with each configuration. The list may be presented as a table or matrix. According to an embodiment, the table or matrix includes information such as memory type, memory capacity, memory performance, memory mode, physical and/or virtual address map, etc. In one embodiment, the entry in the list is in the following format: [Configuration number (e.g., an identifier), Memory Type (e.g., volatile, persistent), Memory Capacity (e.g., size), Memory Performance (e.g., speed, bandwidth, latency), Memory Mode (e.g., mirrored, interleaved, used as cache), Storage Capacity (e.g., size), Storage Performance (e.g., speed, bandwidth, latency), Core Count, Core Speed, Network Type, Network Speed, Bus Type, Bust Speed, GPU performance, FPGA performance, etc.]. At 906, the configuration manager iterates through the possible configurations, performance estimates, and or actual performance data collected from the nodes in the rack system and compares them with the set of requirements and/or characteristics specified by the user or the type of workload. At 908, the configuration manager determines one or more nodes with configuration best matching the set of performance requirements in the received request. In one embodiment, a best matching configuration is the one with performance estimates closest to the performance requirements in the received request.” Nachimuthu paragraph 0030.  “At 1004, the node manager determines the latency and bandwidth data for each memory set based on information such as the memory type, performance, mode, and interleave setting for each memory in the set. At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.” Nachimuthu paragraph 0032.  “There can be a variety of differences between the physical resources 1310, 1315 in terms of a spectrum of metrics of merit including architectural, microarchitectural, thermal, power consumption characteristics, and the like.”  Nachimuthu paragraph 0060.  Note that mirrored memory is less dense than un-mirrored memory (e.g. where data is interleaved between memories instead of mirrored).
The combination including Nachimuthu would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (The use of the additional parameters allows optimization of the system with respect to those parameters).  The prior art contained a known technique that is applicable to the base device (method, or product) (as shown in the art cited above). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that using more parameters in the optimization process could have the result of optimization with respect to those parameters). See MPEP § 2143(I)(D).
The previously cited art does not expressly teach allocating memory based on density of transistors.
Dong teaches: “There are several different types of memory devices and/or systems used in caches for computing environments, each having its own advantages and disadvantages. A static random access memory (SRAM)-based cache is commonly used in applications where access speed and low power are considerations. Magnetoresistive random access memory (MRAM) is commonly used in applications where high bit cell density is advantageous. For example, a magnetoresistive random access memory (MRAM)-based cache can provided approximately four times larger capacity than static random access memory (SRAM)-based cache. However, a magnetoresistive random access memory (MRAM)-based cache tends to be slower than static random access memory (SRAM)-based cache.”  Dong paragraph 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date because this takes advantage of the advantageous aspects of the selected memory type.)
storing, by one or more processors, the user space requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the user space requested memory buffer attributes; (“In an embodiment, a page size and alignment for any request 110 is defined in a kernel protected field in the controller 106, where the kernel protected field cannot be modified by users. For the request 110, the controller 106 determines if the metadata 124 and the array-based queue 126 are entirely located within the same memory page. The controller 106 successfully serves the request only if the metadata and the queue are within the same page. . . . In an embodiment, the controller 106 has a configurable table where each row contains a memory page size and is indexed by OS-settable user defined bits in the translation hardware that accompany the real address of a request 110 to the memory controller. In an embodiment, the kernel-protected field specifying the page size and alignment is a kernel-protected operand in the request 110, where the operand is provided by the processor memory address translation hardware. For page sizes which are power of 2, as are typically used in processor memory address translation hardware, an operand using 5 bits can indicate page sizes up to 2 to the power of the number of bits (2 to the power of 5), i.e., 2.sup.32 bits or 4 gigabytes.”  Heidelberger paragraph 0027.  “Metadata parameters define the position and size of an instance field in each element of the queue.”  Heidelberger paragraph 0030.  “Also included in the memory device are address translation capabilities for converting or translating virtual addresses to physical addresses, a unified Load/Store Queue to sequence data movement between the memory and the processing elements, and a processor communications unit, for communication with the main processor.”  Heidelberger paragraph 0034.  “In addition, the processing element may perform virtual-to-real address translations that it computes while executing the loaded instructions.”  Heidelberger paragraph 0035.  Note that memories of different page granularities read on different “types” of memories.) 
creating, by one or more processors, a standing memory policy based on the user space requested memory buffer attributes, wherein the standing memory policy is a set of rules that (“The memory may include any suitable memory device and in one embodiment includes one or more memory devices (e.g., random access memory "RAM" chips or cache) connected to the memory controller, and the memory controller is configured to control the memory. In an embodiment, the memory system is configured to implement a data structure, such as an array-based queue, using memory for the queue's data and metadata. The metadata includes parameters that define use of the array-based queue as a circular buffer holding the elements of the queue. Thus, because the queue's data and metadata is stored in memory, a user is able to create and configure many queues of arbitrary sizes, up to the limits of memory capacity.”  Heidelberg paragraph 0008.  “Embodiments include a memory stack with a processing element and memory controller in the hub chip, referred to as an active buffered memory device. The active buffered memory device can perform a complex set of operations using multiple locations (e.g., data stored at specific addresses) within the memory device as operands.”  Heidelberger paragraph 0034.) 
receiving, by one or more processors, a page fault, wherein the page fault is based on the data stored on the appropriate memory device being called by the requesting application not being currently mapped by a memory management unit (MMU) into a virtual address space of the requesting application; and in response to receiving the page fault, retrieving and (The previously cited art does not discuss page faults.
Rosenthal teaches: “In a virtual memory address system, each page of memory has a "valid bit" associated with it. The valid bit is typically utilized to indicate that a page is currently residing in real or physical memory. This valid bit is utilized in this invention to contol the context switching of the user defined devices connected through the MMU. If a valid bit is not set and a process attempts to access the device, a page fault occurs. When a page fault occurs, the kernel will determine through the page fault mechanism of the MMU and the process table that the page fault occurred at a page that is mapped to a particular device. The page fault handler of the segment in which the page fault occurred then indicates to the kernel the steps to be taken in response to the page fault. Upon the completion of those steps, the valid bits of the pages to which the device is mapped are set, permitting access to the device by the process, and the instruction on which the page fault occurred is reexecuted or continued to restart the execution of the process.”  Rosenthal column 5 line 60 to column 6 line 11.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Rosenthal before the effective filing date because storing less than all the pages in memory requires less memory but retrieving the page from the storage device gives the process access to data needed to function.)
Claim 2. The method of claim 1, wherein 
the user space requested memory buffer attributes are needed by a particular task type.  (“A concurrent data structure, such as a concurrent queue, may be used concurrently by multiple users (e.g., threads). Concurrent operations on the data structure may be synchronized to ensure that the data in the structure is not corrupted by the operations. In some cases, an element in an array-based queue is a data object or a pointer to the data object that may be accessed by operations. For example, an application may have a plurality of threads, where a first thread stores an object in an element of the queue that is later loaded by a second thread from the queue for use in the application.”  Heidelberger paragraph 0003.  “In an embodiment, the memory system implements new atomic memory operations (AMOs) to use the array-based queue. In embodiments, an AMO is a variation on a processor store or load instruction. An AMO request includes information identifying itself as such and specifying the desired operation. In an embodiment, a new processor store instruction is recognized and implemented by the memory system as a push AMO to a queue. In addition, a new processor load instruction is recognized and implemented by the memory system as a pop AMO from a queue. In one embodiment, the metadata stores the following queue parameters: array start location, array size, queue top and queue bottom. The array start location parameter points to the location for the start of the array in memory, while the array size describes the array's size in memory.”  Heidelberger paragraph 0009.)
Claim 3. The method of claim 1, wherein 
the user space requested memory buffer attributes further describe a memory buffer architecture type.  (See rejection of claim 1.)
Claim 4. The method of claim 1, further comprising: 
scanning, by one or more processors, an advanced configuration and power interface (ACPI) table in order to identify memory buffer attributes associated with each of the various types of memories used by the system.  (Note that naming a table an “advanced configuration and power interface table” does not require steps to be performed or limit to a particular structure.  See MPEP § 2111.04.  Heiderberger teaches: “The page size in the kernel protected field therefore prevents a user from inadvertently or maliciously configuring the metadata, such that a request 110 would cause access to another user's memory. In an embodiment, the controller 106 has a configurable table where each row contains a memory page size and is indexed by OS-settable user defined bits in the translation hardware that accompany the real address of a request 110 to the memory controller. In an embodiment, the kernel-protected field specifying the page size and alignment is a kernel-protected operand in the request 110, where the operand is provided by the processor memory address translation hardware. For page sizes which are power of 2, as are typically used in processor memory address translation hardware, an operand using 5 bits can indicate page sizes up to 2 to the power of the number of bits (2 to the power of 5), i.e., 2.sup.32 bits or 4 gigabytes.”  Heidelberger paragraph 0027.)
Claim 5. The method of claim 1, further comprising: 
creating, by one or more processors, an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs sets of two types of memories that satisfy the memory buffer attributes needed for various processes.  (“The page size in the kernel protected field therefore prevents a user from inadvertently or maliciously configuring the metadata, such that a request 110 would cause access to another user's memory. In an embodiment, the controller 106 has a configurable table where each row contains a memory page size and is indexed by OS-settable user defined bits in the translation hardware that accompany the real address of a request 110 to the memory controller. In an embodiment, the kernel-protected field specifying the page size and alignment is a kernel-protected operand in the request 110, where the operand is provided by the processor memory address translation hardware. For page sizes which are power of 2, as are typically used in processor memory address translation hardware, an operand using 5 bits can indicate page sizes up to 2 to the power of the number of bits (2 to the power of 5), i.e., 2.sup.32 bits or 4 gigabytes.” Heidelberger paragraph 0027.  Note that the language above does not require selection of two types of memory at the same time, but rather some plurality of types of memory for some plurality of processes.  Any two types of memory in the table are “pairs” because they are in the same table.)
Claim 6. The method of claim 1, further comprising: 
creating, by one or more processors, a weighted graph of the various types of memories used by the system, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system and wherein at least two of the various types of memories have different weights that describes a level of importance of each type of memory when executing a process; (“In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6.) and selecting, by one or more processors, a highest weighted memory from the weighted graph as the appropriate memory device.  (“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.)
Claim 7. The method of claim 1, wherein the process calling the data is a boot process, and wherein the method further comprises: 
creating, by one or more processors, a boot weighted graph of the various types of memories used by the system during boot time, wherein the boot weighted graph depicts weighted attributes of the various types of memories used by the system during boot time, and wherein at least two of the various types of memories have different weights that describes a level of importance of each type of memory when booting up the system; (“In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6.
The previously cited art does not specifically state that the method (or steps carried out on the device) also occur at bootup (or that it is done at all times).
Applying the method of the prior art at all times while the machine is running, including at boot, would have been obvious to one of ordinary skill in the art before the effective filing date as being analogous to the rationale of “Making Continuous”. “The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.” MPEP § 2144.04.) and selecting, by one or more processors, a highest weighted memory from the boot weighted graph as the appropriate memory device. (“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.)
Claim 8. The method of claim 1, wherein the process calling the data is an application process, and wherein the method further comprises: 
creating, by one or more processors, a runtime weighted graph of the various types of memories used by the system during runtime of the application process, wherein the runtime weighted graph depicts weighted attributes of the various types of memories used by the system during runtime, and wherein at least two of the various types of memories have different weights that describes a level of importance of each type of memory during runtime of the application process; (“In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6.) and selecting, by one or more processors, a highest weighted memory from the runtime weighted graph as the appropriate memory device.  ((“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.)
Claim 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger (US 2014/0156959) and Rosenthal (US 5,127,098).
Claim 9. A computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: 
receiving user requested memory buffer attributes that describe memory buffer attributes needed for various processes; storing the user requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system; creating a standing memory policy based on the user requested memory buffer attributes, wherein the standing memory policy identifies a type of memory that is used with a certain type of application; storing data on an appropriate memory device used by the system based on the standing memory policy, wherein the appropriate memory device is a memory device that is used with the certain type of application; receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.  (See rejection of claim 1 (excluding the teachings of Nachimuthu and Dong.))
Claim 10. The computer program product of claim 9, wherein the user requested memory buffer attributes are needed by a particular task type.  (See rejection of claim 2.)
Claim 11. The computer program product of claim 9, wherein the user requested memory buffer attributes describe a memory buffer type. (See rejection of claim 3.)
Claim 12. The computer program product of claim 9, wherein the method further comprises: scanning an advanced configuration and power interface (ACPI) table in order to identify memory buffer (See rejection of claim 4.)
Claim 13. The computer program product of claim 9, wherein the method further comprises: creating an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs sets of two types of memories that satisfy the memory buffer attributes needed for various processes. (See rejection of claim 5.)
Claim 14. The computer program product of claim 9, wherein the method further comprises: creating a weighted graph of the various types of memories used by the system, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system; and selecting a highest weighted memory from the weighted graph as the appropriate memory device. (See rejection of claim 6.)
Claim 15. The computer program product of claim 9, wherein the process calling the data is a boot process, and wherein the method further comprises: creating a boot weighted graph of the various types of memories used by the system during boot time, wherein the boot weighted graph depicts weighted attributes of the various types of memories used by the system during boot time; and selecting a highest weighted memory from the boot weighted graph as the appropriate memory device. (See rejection of claim 7.)
Claim 16. The computer program product of claim 9, wherein the process calling the data is an application process, and wherein the method further comprises: creating a runtime weighted graph of the various types of memories used by the system during runtime of the application process, wherein the runtime weighted graph depicts weighted attributes of the various types of memories used by the system during runtime; and selecting a highest weighted memory from the runtime weighted graph as the appropriate memory device.  (See rejection of claim 8.)
Claim 18. A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising: receiving user requested memory buffer attributes that describe memory buffer attributes needed for various processes; storing the user requested memory buffer attributes in a virtual memory representation, wherein the memory representation describes various types of memories used by a system; creating a standing memory policy based on the user requested memory buffer attributes, wherein the standing memory policy identifies a type of memory that is used with a certain type of application; storing data on an appropriate memory device based on the standing memory policy, wherein the appropriate memory device is a memory device that is used with the certain type of application; receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.  (See rejection of claim 1. (excluding the teachings of Nachimuthu.))
Claim 19. The computer system of claim 18, wherein the user requested memory buffer attributes describe a memory buffer type. (See rejection of claim 3.)
Claim 20. The computer system of claim 18, wherein the program instructions are provided as a service in a cloud environment.  (See rejection of claim 17.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Rosenthal, and Fee (The Beginner's Guide to the Cloud, 2013)
Claim 17. The computer program product of claim 9, wherein 
the program instructions are provided as a service in a cloud environment. (The previously cited art does not discuss a cloud environment.
Fee teaches: “In an article on the benefits of cloud computing, SalesForce wrote, "Where in the past, people would run applications or programs from software downloaded on a physical computer or server in their building, cloud computing allows people access the same kinds of applications through the Internet.” Fee page 3.  “Working on the cloud allows your company to be nimble, efficient and cost effective. If your company quickly needs access to more resources, it can scale quickly in the cloud. Conversely, if it needs to downscale or reduce resources, it can do so just as easily. Because of this scalability, the cloud's elasticity is often compared to that of a rubber band.”  Fee page 3.
It would have been obvious to one of ordinary skill in the art to provide the instructions to carry out the steps of claim 9 in the cloud because this provides the memory management advantages of tailoring memory operations to a given task with the elasticity of cloud computing (i.e. that it can be quickly scaled up or down depending on needs or value).)




Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Rejections under § 112a
Independent claims: Showing the parameters used as inputs for a memory policy does not show possession of the policy itself.  Merely reciting “rules” does not show possession of rules used in implementing a policy.
Claims 2 and 10: The specification noting that high bandwidth is required for storing photos does not support the results oriented language of claim 2, reciting “buffer attributes . . needed by a particular task type”.  
Claims 5 and 13: Applicant points out that the specification lists various types of memories arguing that more than the combination of DDDR5 and PCM is supported. The specification however only supports use of DDR5 and PCM paired using the recited buddy table.  
Rejections under § 112b
Independent claims: An undescribed memory policy is not a sufficient “standard for measuring” the degree of appropriateness of a given memory device.  
 Claim 2 and 10: No specific arguments are put forth.
Claims 5 and 13: The rejection to claims 5 and 13 are withdrawn based on applicant arguments.  
Rejections under § 103
Claim 1:
New art was found teaching transistor density and is now in the rejection.  
Virtual memory commonly refers to virtually addressed memory (and most memory is virtually addressed because this makes programming simpler). The prior art expressly teaches using virtual memory addresses to access the memory in the reference.  
Claim 3: 
Applicant states that the prior art fails to teach the material of this claim 3.  No specific distinction between the prior art and the claimed subject matter is argued.  
Claim 4: 
The term ACPI itself does not appear to structurally limit.  The rejection did not fail to give the structurally or functionally limiting language patentable weight.  
Claim 5: 
Applicant states that the cited art fails to teach the material of claim 5 noting an example from the specification.  The example from the specification is not read into the claims.  
Claim 6: 
Applicant states that Nachimthu fails to teach the claimed subject matter because the reference fails to teach “a graph, at table etc.”  Remarks at 16. Nachimuthu teaches a table as shown in the rejection. Note that no specific weighting is claimed.
Claim 7:
The rationale for this rejection has been changed in view of applicant’s arguments.  
Claim 8: 
Applicant states that the art cited in the rejection of claim 8 fails to mention the system operating at runtime.  Any argument that the operations in the art used to reject claim 8 would be understood to one of ordinary skill to occur at a time other than run time (e.g. during boot up) will be addressed when submitted.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139